DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 14, 2021, claims 5 and 6 were cancelled. Currently, claims 1-4 and 7-17 are pending in this application.
Allowable Subject Matter
Claims 1-4 and 7-17 are allowed.
The following is an examiner's statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant references, US 5,193,130 to Nishiwaki et al. (Nishiwaki) and US 2016/0091775 to Gibson et al. (Gibson), fail to disclose or suggest a display device comprising a pixel electrode and a common electrode, wherein the pixel electrode and the common electrode are between the liquid crystal layer and the first base substrate.
At first, as shown in Fig. 7, Nishiwaki discloses a display device, comprising:
a first base substrate 1 and a second base substrate 7 which are arranged oppositely;
a liquid crystal layer 5 between the first base substrate 1 and the second base substrate 7; and
a waveguide grating between the liquid crystal layer 5 and the first base substrate 1, the waveguide grating comprising a waveguide layer 4 and a grating layer 4G on a side of the waveguide layer 4 which faces the liquid crystal layer 5;
light 8 emitted by a collimation light source (not shown) being coupled into the waveguide layer 4 and output from the grating layer 4G (as light 9 and 9' in Fig. 2); and
an upper electrode 6 and a lower electrode 2 (col. 2, line 60 through col. 3, line 7), wherein both the upper electrode 6 and the lower electrode 2 are configured for being supplied with voltages 
However, the upper electrode 6 and the lower electrode 2 are located on two opposite sides of the liquid crystal layer 5.
Further, as shown in Figs. 1, 3A and 3B, Gibson discloses a waveguide grating 110 comprising a waveguide layer 112 and a grating layer 120 on a side of the waveguide layer 112 which faces the liquid crystal layer 130;
a collimation light source 104 on a lateral surface of the waveguide layer 112, light 102 emitted by the collimation light source 104 being coupled into the waveguide layer 112 and output from the grating layer 102 (as light 106); and
an upper electrode 150' and a lower electrode 150 (paragraphs 51-53), wherein both the upper electrode 150' and the lower electrode are configured for being supplied with voltages to regulate a difference between a refractive index of the liquid crystal layer 130 (n1, n2) and a refractive index of the grating layer (nd), such that the display device displays in different brightnesses (paragraphs 16, 27 and 38-40).
However, the upper electrode 150' and the lower electrode 150 are located on two opposite sides of the liquid crystal layer 130.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 14, 2021